
	

113 HR 4126 IH: San Luis Reservoir Expansion Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4126
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Costa (for himself, Mr. Garamendi, Mr. Farr, Mr. Vargas, Mr. Bera of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the construction of the expansion of San Luis Reservoir in California.
	
	
		1.Short titleThis Act may be cited as the San Luis Reservoir Expansion Act of 2014.
		2.San Luis Reservoir expansionSection 103(f) of Title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act, 118 Stat.
			 1681) is amended by—(a)Striking subparagraph (1) and inserting the following:(1)Conveyance and expansionThe amounts authorized to be appropriated under section 109 may be expended for the following.(b)Inserting including the increase of storage capacity at San Luis Reservoir, after improvement project,.
